unanimously reversed, on the law, without costs, and petition reinstated. Memorandum: Special Term incorrectly concluded that the petition was insufficient. In our view the petition taken as a whole permitted the court to reach the merits. Pleadings should be liberally construed (CPLR 3026; see, H. M. Brown, Inc. v Price, 38 AD2d 680).
Furthermore, it was not necessary for petitioner to object in order to preserve the right for judicial review. Election Law § 16-106 allows a proceeding to protest the actions of the Board for the first time in Supreme Court. (Appeal from order of Supreme Court, Monroe County, Galloway, J.—Election Law.) Present—Doerr, J. P., Green, O’Donnell, Pine and Schnepp, JJ. (Order entered Dec. 13, 1985.)